EXHIBIT 10.1
CHANGE IN TERMS AGREEMENT


Principal
$600,000.00
Loan Date
11-23-2010
Maturity
06-23-2013
Loan No
823002500
Call/Coll
56
Account
Officer
MH
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.









Borrower:              INNSUITES HOSPITALITY TRUST,
YUMA                                                                       Lender:   RepublicBankAz,
N.A.
HOSPITALITY PROPERTIES
LIMITED                                                                                                909
E. Missouri Avenue
PARTNERSHIP and RRF LIMITED
PARTNERSHIP                                                                           Phoenix,
AZ  85014
1625 E. NORTHERN AVENUE, STE #105
PHOENIX, AZ  85020

--------------------------------------------------------------------------------

Principal
Amount:           $600,000.00                                                                                                                                   
 Date of Agreement:      September 14, 2012
 
DESCRIPTION OF EXISTING INDEBTEDNESS. THAT CERTAIN PROMISSORY NOTE DATED
NOVEMBER 23, 2010, EXECUTED BY BORROWER IN FAVOR OF LENDER, IN THE ORIGINAL
PRINCIPAL AMOUNT OF $500,000.00 (THE “NOTE”), SUBSEQUENTLY MODIFIED BY THAT
CERTAIN CHANGE IN TERMS AGREEMENT DATED MAY 12, 2011, SUBSEQUENTLY MODIFIED BY
THAT CERTAIN CHANGE IN TERMS AGREEMENT DATED MAY 25, 2012, SUBSEQUENTLY MODIFIED
BY THAT CERTAIN CHANGE IN TERMS AGREEMENT DATED MAY 25, 2012. THE NOTE AND
CHANGE IN TERMS AGREEMENTS ARE HEREINAFTER REFERRED TO AS THE “NOTE”.
 
DESCRIPTION OF COLLATERAL. THAT CERTAIN DEED OF TRUST DATED AUGUST 27, 2012,
EXECUTED BY BORROWER, AS TRUSTOR, AND LENDER, AS BENEFICIARY AND TRUSTEE, FILED
SEPTEMBER 4, 2012, IN THE OFFICE OF THE COUNTY RECORDER OF YUMA COUNTY, ARIZONA,
AS FILE #2012-22387;
 
AS WELL AS THAT CERTAIN COMMERCIAL SECURITY AGREEMENT DATED NOVEMBER 23, 2010,
EXECUTED BY BORROWER, AS GRANTOR, AND LENDER, AS SECURED PARTY, EVIDENCED BY
THAT CERTAIN UCC-1 FINANCING STATEMENT FILED NOVEMBER 29, 2010, IN THE OFFICIAL
RECORDS OF THE SECRETARY OF STATE OF ARIZONA, AS FILE #201016331028;
 
AS WELL AS THAT CERTAIN COMMERCIAL SECURITY AGREEMENT DATED NOVEMBER 23, 2010,
EXECUTED BY BORROWER, AS GRANTOR, AND LENDER, AS SECURED PARTY, EVIDENCED BY
THAT CERTAIN UCC-1 FINANCING STATEMENT FILED DECEMBER 3, 2010, IN THE OFFICIAL
RECORDS OF THE SECRETARY OF STATE OF OHIO, AS FILE #OH00146645061.
 
DESCRIPTION OF CHANGE IN TERMS.
1.  
THE AVAILABLE CREDIT LIMIT OF SAID NOTE AND REVOLVING LINE OF CREDIT IS HEREBY
INCREASED TO $600,000.00. SEE ADDENDUM TO BUSINESS LOAN AGREEMENT, DATED
SEPTEMBER 14, 2012, FOR RESTRICTIONS OF AVAILABILITY OF SAID CREDIT LINE.



ALL OTHER TERMS AND CONDITIONS OF SAID NOTE SHALL REMAIN THE SAME.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance obligation(s) as changed, nor obligate Lender to make any future
change in terms. Nothing in this Agreement will constitute a satisfaction of the
obligation(s). It is the intention of Lender to retain as liable parties all
makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to the Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
 








 
 

--------------------------------------------------------------------------------

 


EXHIBIT 10.1



CHANGE IN TERMS AGREEMENT
(Continued)
Loan no:
823002500                                                                                                                                                                                                                                     

--------------------------------------------------------------------------------

 
PRIOR OR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT. EACH BORROWER AGREES TO THE TERMS OF THE
AGREEMENT.


CHANGE IN TERMS SIGNERS:


INNSUITES HOSPITALITY TRUST


By: /s/ Pamela Barnhill_______________________
       PAMELA BARNHILL, President of INNSUITES
       HOSPITALITY TRUST


YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP




INNSUITES HOSPITALITY TRUST, General Partner of YUMA HOSPITALITY PROPERTIES
LIMITED PARTNERSHIP


By:  /s/ Pamela Barnhill_______________________
       PAMELA BARNHILL, President of INNSUITES
       HOSPITALITY TRUST




RRF LIMITED PARTNERSHIP




INNSUITES HOSPITALITY TRUST, General Partner of RRF LIMITED PARTNERSHIP


By:  /s/ Pamela Barnhill_______________________
      PAMELA BARNHILL, President of INNSUITES
      HOSPITALITY TRUST
 
 
 /s/ James F. Wirth                                                          
  JAMES F. WIRTH, GUARANTOR
























 
 

--------------------------------------------------------------------------------

 


EXHIBIT 10.1

 


DISBURSEMENT REQUEST AND AUTHORIZATION


Principal
$600,000.00
Loan Date
11-23-2010
Maturity
06-23-13
Loan No
823002500
Call/Coll
                                 56
Account
Officer
MH
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.



Borrower:             INNSUITES HOSPITALITY TRUST,
YUMA                                                                         Lender:  RepublicBankAz,
N.A.
HOSPITALITY PROPERTIES
LIMITED                                                                                                909
E. Missouri Avenue
PARTNERSHIP and RRF LIMITED
PARTNERSHIP                                                                           Phoenix,
AZ  85014
1625 E. NORTHERN AVENUE, STE #105
PHOENIX, AZ  85020

--------------------------------------------------------------------------------


LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to two Partnerships and a Corporation for $600,000.00 due on June 23, 2013.
 
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
 
           __  Personal, Family, or Household Purposes or Personal Investment.
 
           X    Business (Including Real Estate Investment).


SPECIFIC PURPOSE. The specific purpose of this loan is: WORKING CAPITAL LINE OF
CREDIT.
 
FLOOD INSURANCE. As reflected on Flood Map No. 04027C 1530E dated 08-28-2008,
for the community of CITY OF YUMA, some of the property that will secure the
loan is not located in an area that has been identified by the Director of the
Federal Emergency Management Agency as an area having special flood hazards.
Therefore, although flood insurance may be available for the property, no
special flood hazard insurance protecting property not located in an area having
special flood hazards is required by law for this loan at this time.
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $600,000.00 as follows:
 
Undisbursed
Funds:                                                                                     $176,062.08
 
Other
Disbursements:                                                                               $423,937.92
     $423,937.92 Current Outstanding Principal
Balance                         __________


Note
Principal:                                                                                           
$600,000.00




LIEN RELEASE FEES. In addition to all other charges, Borrower agrees, to the
extent not prohibited by law, to pay all governmental fees for release of
Lender’s security interests in collateral securing this loan. Borrower will pay
these fees at the time the lien or liens are released. The estimated amount of
these future lien release fees is $75.00.


FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED SEPTEMBER 14, 2012.






 
 

--------------------------------------------------------------------------------

 


EXHIBIT 10.1

DISBURSEMENT REQUEST AND AUTHORIZATION
(Continued)
Loan no:
823002500                                                                                                                                                                                                                                         

--------------------------------------------------------------------------------




BORROWER:


INNSUITES HOSPITALITY TRUST


By:  /s/ Pamela Barnhill_______________________
       PAMELA BARNHILL, President of INNSUITES
       HOSPITALITY TRUST


YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP




INNSUITES HOSPITALITY TRUST, General Partner of YUMA HOSPITALITY PROPERTIES
LIMITED PARTNERSHIP


By:  /s/ Pamela Barnhill_______________________
       PAMELA BARNHILL, President of INNSUITES
       HOSPITALITY TRUST




RRF LIMITED PARTNERSHIP




INNSUITES HOSPITALITY TRUST, General Partner of RRF LIMITED PARTNERSHIP


By:  /s/ Pamela Barnhill_______________________
      PAMELA BARNHILL, President of INNSUITES
      HOSPITALITY TRUST



 


























 
 

--------------------------------------------------------------------------------

 


EXHIBIT 10.1

 


ADDENDUM TO LOAN AGREEMENT
________________________________________________________________________




This ADDENDUM TO BUSINESS LOAN AGREEMENT is made this 14th day of September,
2012 (this “Addendum”) by and between INNSUITES HOSPITALITY TRUST, YUMA
HOSPITALITY PROPERTIES LIMITED PARTNERSHIP and RRF LIMTED PARTNERSHIP
(“Borrower”) and RepublicBankAz, N.A. (“Lender”).


RECITALS


A.  
      Borrower and Lender have entered into that certain Business Loan
Agreement, dated November 23, 2010, subsequently modified by that certain
Addendum to Business Loan Agreement, dated August 27, 2012. The Business Loan
Agreement and Addendum to Business Loan Agreement are hereinafter referred to as
the “Loan Agreement”.



B.  
     Borrower and Lender, by this Addendum, desire to amend certain provisions
of the Loan Agreement as follows.



NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, and in further consideration of the
agreements, covenants and stipulations hereinafter set forth, the parties for
themselves and for their respective successors and assigns, do hereby agree and
covenant as follows:


AGREEMENT


 
1.  
     Recitals.     The foregoing recitals are hereby incorporated by reference
as if set forth fully herein. All capitalized terms not otherwise defined in
this Addendum shall have the same meanings ascribed hereto in the Loan
Agreement.

 


 
2.  
    Amendments.     The following amendments are hereby made to the terms of the
Loan Agreement.

 
a.  
Although the proposed credit line will have an available credit limit of
$600,000.00, Borrower will be allowed to advance $500,000.00 of the credit line
representing the real estate collateral value, while the remaining available
credit will be advanced against 75% of eligible accounts receivable. Eligible
accounts receivable include all non-related party receivables that are current
to 90 days past due. Ineligible receivables will consist of all receivables 90
days past due or greater, related party, and doubtful receivables as indicated
on the company’s quarterly SEC filings. In the event of an over advance of the
credit line, Borrower will have 15 days to bring the credit line back into
margin.

 


3.  
    Amendment.    The Loan Agreement, as amended by this Addendum, may not be
further modified except by an instrument in wrirting executed by each of the
parties hereto.

 
 
4.  
  Counterparts.    This Addendum may be executed in any number of counterparts
and all counterparts shall be construed together and shall constitute but one
Addendum.


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 10.1
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Addendum to
Loan Agreement to be executed as of the day and year first above written.

 
BORROWER:
 
INNSUITES HOSPITALITY TRUST
 
By: /s/ Pamela
Barnhill                                                           
      Pamela Barnhill, President of  INNSUITES HOSPITALITY  TRUST
 
YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP
 
INNSUITES HOSPITALITY TRUST, General Partner of YUMA HOSPITALITY PROPERTIES
LIMITED PARTNERSHIP
 
By: /s/ Pamela
Barnhill                                                           
      Pamela Barnhill, President of  INNSUITES HOSPITALITY  TRUST
 
RRF LIMITED PARTNERSHIP
 
INNSUITES HOSPITALITY TRUST, General Partner of RRF LIMITED PARTNERSHIP
 
By: /s/ Pamela
Barnhill                                                           
      Pamela Barnhill, President of  INNSUITES HOSPITALITY  TRUST
 
LENDER:
 
REPUBLICBANKAZ, N.A.
 
By: /s/ Michael Harris                                                         
 
     Authorized Signer

